DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (JP 2013-095690), as cited on the IDS, wherein the machine English translation is used for citation, in view of Xue et al. (US Serial No. 2004/0141728).
Regarding claims 1-7, 10, 16, and 17; Fuchigami et al. teaches a composite resin, suitable for use in medical and dental fields [0001], prepared from 40-60 % acrylate monomers [0051; 0054], such as methyl methacrylate or triethylene glycol dimethacrylate (mixture of mono- and poly-functional monomers) [0037, 0039, 0054], wherein the method for producing the composite resin includes atom transfer radical polymerization (ATRP) [0055], examples of a polymerization initiator include 3-(trimethoxysilyl) propyl 2-chloro-2-phenylacetate (halogenated alkyl aromatic) [0057] and examples of a oxidation-reduction catalyst include dichloro (tristriphenylphosphine) ruthenium (transition metal compound) [0059].  Fuchigami et al. teaches the composition further includes 70 % filler (as calculated by Examiner) [0083].  It is prima In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Fuchigami et al. fails to teach the ATRP polymerization mechanism further comprising a reducing agent.  Xue et al. teaches a process for preparing composite particles, suitable for use in medical applications [0094], the process comprising employing reducing agents such as sulfites, ascorbic acid, glucose and/or fructose, employed in an amount of 0.1 to 5% by weight [0080].  Fuchigami et al. and Xue et al. are analogous art because they are both concerned with the same field of endeavor, namely composite particles suitable for use in medical applications.  At the time of filing, a person of ordinary skill in the art, would have found it obvious to add the recited reducing agents, as taught by Xue et al., to the method of Fuchigami et al., would have been motivated to do so in order to achieve effective polymerization (i.e. acceleration) of the monomers in Fuchigami et al.
The Examiner makes note that “dental material” is merely an intended use limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 
Regarding claims 8, 11, 18, and 19; Fuchigami et al. teaches the composition further comprises 1 wt.% of a photoinitiator [0083].
Regarding claim 9; Fuchigami et al. does not teach employing a plasticizer/phlegmatizing agent, thus none are present.
Regarding claims 14 and 15; the Examiner makes note that “for use as” and “manufactured into” are merely intended use limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (JP 2013-095690), as cited on the IDS, wherein the machine English translation is used for citation, in view of Xue et al. (US Serial No. 2004/0141728), as a applied to claim 1 above, and further in view of Suzuki (JP 2014-214122).
Fuchigami et al. in view of Xue et al. render obvious the basic claimed composition, as set forth above, with respect to claim 1.
Regarding claims 12 and 13; Fuchigami et al. fails to teach two separate components which are mixed with each other before use. Suzuki teaches a dental polymerizable composition comprising a (meth) acrylic polymerizable monomer (a), 
Fuchigami et al. and Suzuki et al. are analogous art because they are both concerned with the same field of endeavor, namely acrylate based dental compositions.  

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Regarding Fuchigami, Applicant’s argue the polymer chains are linear chains, and only monofunctional monomers can be sued for the production thereof.  The Examiner respectfully disagrees.  Fuchigami teaches it obvious to employ acrylate monomers such as methyl methacrylate or triethylene glycol dimethacrylate (mixture of mono- and poly-functional monomers) [0037, 0039, 0054].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Applicants argue the reaction mixture used to produce the composite particles contains no reducing agent and no organic halogen compound within the meaning of the claims because the chlorine-containing component is bound to inorganic particles.  In response to applicant's argument that Fuchigami does not teach the reducing agent, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated above, Xue et al. is relied upon to render obvious the deficiencies of Fuchigami with respect to the reducing agent.  
Fuchigami teaches employing 3-(trimethoxysilyl) propyl 2-chloro-2-phenylacetate (halogenated alkyl aromatic) [0057], which is considered a “halogenated alkyl aromatic” as required by the claimed language, as there is nothing in the claims or instant specification specifically defining a halogenated alkyl aromatic, thus the halogenated alkyl aromatic reads on any compound having an aromatic ring, an alkyl group, and a halogen.
Applicants argue that the reaction mixtures used to produce the composite particles are unsuitable as dental materials because they do not cure completely.  The Examiner makes note that the “dental material” as required by the claims, is merely an intended use limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997); see MPEP §2111.02.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767